DETAILED ACTION
Please note the change in examiner. All future correspondence should be directed to Heather R. Jones whose information is provided at the end of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 16 March 2021, with respect to the rejection(s) of claims 1 and 3-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new found prior art references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication 20170211790) in view of Freeman et al. (U.S. Patent Application Publication 2009/0279309).
Regarding claim 1, Lin discloses a device for emitting radiation (paragraph [0010] – the lighting device), the device comprising: a reflector component having a top side, a bottom side and a perimeter side (Figs. 12 and 13 – reflector component 52, which has a top side, a bottom side, and a perimeter side); at least one aperture formed within the reflector component, the at least one aperture extends from a top opening on the top side of the reflector component through to a bottom opening on the bottom side of the reflector component, wherein a portion of the reflector component forming the at least one aperture is reflective (Figs. 12 and 13 – reflector component 52, which has a top side, a bottom side, and a perimeter side; paragraph [0042] -  the reflector unit 52 is disposed in the receiving space 501, and includes six reflector cups 520 that respectively receive six of the light-emitting modules 1, and a positioning plate 521 that is formed with six perforations 523 for respective extension of the reflector cups 520 therethrough; the at least one aperture 523 formed within the reflector component, the at least one aperture 523 extends from a top opening on the top side of the reflector component through to a bottom opening on the bottom side of the reflector component 52, wherein a ; and a clip connected to the reflector component, the clip having a substantially flat side in contact with the bottom side of the reflector component, the emitter extending at least partially through the aperture when the clip is soldered to the circuit board (Figs. 12 and 13 – two clipping plates 54; paragraph [0042] – the clipping plates 54 are respectively connected to the first sides 502 of the body 50 – the locking elements 55 fix the clipping plates 54 to the body 50, so as to confine the substrate 51, the reflector unit 52, the light transmitting plate 53, and the light-emitting modules 3 in the receiving space 501; clip 54 connected to the reflector component 52, the clip 54 having a substantially flat side in contact with the bottom side of the reflector component 52, wherein a portion of substantially flat side of the clip is configured to be connected to a body 50 having an emitter 1, the emitter 1 extending at least partially through the aperture 523 when the clip 54 is connected to the body 50).  However, Lin fails to disclose wherein a portion of the substantially flat side of the clip is configured to be soldered to a circuit board having an emitter.
Referring to the Freeman et al. reference, Freeman et al. discloses a device for emitting radiation, the device comprising: a portion of the substantially flat side of the clip is configured to be soldered to a circuit board having an emitter (paragraph [0002] – HID lamps with reflectors for use in threaded sockets; paragraph [0025] – the respective electrical clips 110 are electronically coupled along the first faces 112 to the corresponding electrical leads 32, 34 for example by welding, soldering, or crimping the respective .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a portion of the substantially flat side of the clip to be configured to be soldered to a circuit board as disclosed by Freeman et al. in the device disclosed by Lin in order to provide high density discharge (HID) lamps with reflectors for use in threaded sockets (Freeman et al.: paragraph [0002]).
Regarding claim 8, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the device further comprises the at least one aperture of the reflector component is configured to reflect radiation emitted by the emitter through the top side of the reflector component so as to generate a projection of the radiation defining an angle of radiation from the reflector component (Lin: Fig. 8; paragraph [0037] – Fig. 8 is a plot of emitting angle of light-emitting module 1 – the result indicates that the light-emitting module 1 is suitable for use in different outdoor lighting applications, such as uses in transport vehicles, on performance stages, etc.; paragraph [0042] - the reflector unit 52 is disposed in the receiving space 501, and includes six reflector cups 520 that respectively receive six of the light-emitting modules 1, and a positioning plate 521 that is formed with six perforations 523 for respective extension of the reflector cups 520 therethrough).
9, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claims 1 and 8 including that the method further comprises the angle of radiation is between 20 degrees and 150 degrees (Lin: Fig. 8 – the angle of radiation can be seen from the plot shown).
Regarding claim 10, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claims 1 and 8 including that wherein the angle of radiation further comprises a first angle of radiation radiated in an x-direction and a second angle of radiation in a y-direction (Lin: Fig. 8; paragraph [0037] – Fig. 8 is a plot of emitting angle of light-emitting module 1 – the result indicates that the light-emitting module 1 is suitable for use in different outdoor lighting applications, such as uses in transport vehicles, on performance stages, etc.).
Regarding claim 11, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claims 1, 8, and 10 including that wherein the x-direction and y-direction are perpendicular to each other (Lin: Fig. 8 – the x-direction and y-direction can be seen from the plot; paragraph [0037] – Fig. 8 is a plot of emitting angle of light-emitting module 1 – the result indicates that the light-emitting module 1 is suitable for use in different outdoor lighting applications, such as uses in transport vehicles, on performance stages, etc.). 
Regarding claim 12, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claims 1, 8, 10, and 11  wherein the first angle of radiation and the second angle of radiation are between approximately 20 degrees and 150 degrees (Lin: Fig. 8 – the angle of radiation can be seen from the plot shown).
Regarding claim 13, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claims 1, 8, and 10-12 including that wherein the first angle of radiation is approximately 50 degrees and the second angle of radiation is approximately 40 degrees (Lin: Fig. 8 – the angle of radiation can be seen from the plot shown).
Regarding claim 14, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that wherein the at least one aperture is oval in shape.  Official Notice is taken that both the concept and advantages of having at least one aperture be in the shape of an oval are well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an oval aperture in the device disclosed by Lin in view of Freeman et al. in order to provide the angles of radiation as desired.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Freeman et al. as applied to claim 1 above, and further in view of Van de Ven et al. (U.S. Patent Application Publication 2014/0198503).
Regarding claim 3, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose the device further comprises the emitter is an infrared emitter.
a device for emitting radiation, the device comprising: the emitter is an infrared emitter (paragraph [0002] – lighting devices that comprise one or more solid state light emitters, e.g., one or more light emitting diodes; paragraph [0074] – light emitting diodes are semiconductor devices that convert electrical current into light – light emitting diodes are semiconducting devices that emit light (ultraviolet, visible, or infrared) when a potential difference is applied across a p-n junction structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used an infrared emitter as disclosed by Van de Ven et al. in the device disclosed by Lin in view of Freeman et al. in order to provide lighting devices with high efficiency, consistently good output light color quality, good solid state light emitter lifetime, suitable brightness and light weight (Van de Ven et al.: paragraph [0017]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Freeman et al. as applied to claim 1 above, and further in view of Watanabe et al. (U.S. Patent Application Publication 2006/0044840).
Regarding claim 4, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein the flat side of the clip comprises a perimeter portion that defines an opening for allowing the emitter through the opening and into the at least one aperture of the reflector component.
a device, wherein the flat side of the clip comprises a perimeter portion that defines an opening for allowing the emitter through the opening and into the at least one aperture of the reflector component (Fig. 3; paragraph [0035] – a clip 30a for fixing the light emitting module 10a to the light source pedestal 50a, a reflector 80a for reflecting a light emitted from the semiconductor light emitting unit 44 onto the forward part of the lighting unit; the flat side of the clip 30a that comprises a perimeter portion that defines an opening for allowing the emitter 40 through the opening and into the at least one aperture of the reflector component 80a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the flat side of the clip comprise a perimeter portion that defines an opening for allowing the emitter through the opening and into the at least one aperture of the reflector component as disclosed by Watanabe et al. in the device disclosed by Lin in view of Freeman et al. in order to provide a lighting unit which the semiconductor light emitting unit has a high light emitting efficiency and the light source has high precision in a position (Watanabe et al.: paragraph [0011]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Freeman et al. as applied to claim 1 above, and further in view of Holder et al. (U.S. Patent Application Publication 2019/0203912).
Regarding claim 5, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose the device further comprises: at least one indentation formed on the perimeter side of the reflector component; and wherein the clip has at least one wall that extends from the substantially flat side of the clip, wherein the wall of the clip is configured to engage the at least one indentation formed on the perimeter side of the reflector component.
Referring to the Holder et al. reference, Holder et al. discloses a device, comprising: at least one indentation formed on the perimeter side of the reflector component; and wherein the clip has at least one wall that extends from the substantially flat side of the clip, wherein the wall of the clip is configured to engage the at least one indentation formed on the perimeter side of the reflector component (Figs. 4 and 5; paragraph [0063] – in this embodiment surface 4 has a notch 4a defined in it as shown in Fig. 5 into which a post integrally extending from reflector 16 is positioned during assembly – locating flanges 5 as best seen in Fig. 4 extend from surface 4 to provide a multiple-point guide for the lower curved portion of reflector 16 – side clips 5a extend from surface 4 to snap into matching indentations defined in the lower forward edges of reflector 16 as seen in Figs. 4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had at least one indentation formed on the perimeter side of the reflector component; and wherein the clip has at least one wall that extends from the substantially flat side of the clip, wherein the wall of the clip is configured to engage the at least one indentation formed on the perimeter side of the reflector component as disclosed 
Regarding claim 6, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that the device further comprises: the at least one indentation comprises two indentations formed on substantially opposing sides of the perimeter side of the reflector component; and wherein the at least one wall of the clip comprises two walls that each extend in a same direction from the substantially flat side of the clip; and wherein one wall of the two walls of the clip is configured to engage the one of the two indentations, while the other wall of the two walls of the clip is configured to engage the other of the two indentations.
Referring to the Holder et al. reference, Holder et al. discloses a device, comprising: the at least one indentation comprises two indentations formed on substantially opposing sides of the perimeter side of the reflector component; and wherein the at least one wall of the clip comprises two walls that each extend in a same direction from the substantially flat side of the clip; and wherein one wall of the two walls of the clip is configured to engage the one of the two indentations, while the other wall of the two walls of the clip is configured to engage the other of the two indentations (Figs. 4 and 5; paragraph [0063] – in this embodiment surface 4 has a notch 4a defined in it as shown in Fig. 5 into which a post integrally extending from reflector 16 is positioned during assembly – locating .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the at least one indentation comprises two indentations formed on substantially opposing sides of the perimeter side of the reflector component; and wherein the at least one wall of the clip comprises two walls that each extend in a same direction from the substantially flat side of the clip; and wherein one wall of the two walls of the clip is configured to engage the one of the two indentations, while the other wall of the two walls of the clip is configured to engage the other of the two indentations as disclosed by Holder et al. in the device disclosed by Lin in view of Freeman et al. in order to provide sturdy housing.
Regarding claim 7, Lin in view of Freeman et al. in view of Holder et al. discloses all of the limitations as previously discussed with respect to claims 1 and 6, including that the device further comprises portions of the two walls of the clip engage the top side of the reflector component (Lin: Figs. 12 and 13 – portions of the two walls of the clip 4 engage the top side of the reflector component 42; paragraph [0042]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Freeman et al. as applied to claim 1 above, and further in view of Parkyn et al. (U.S. Patent Application Publication 2002/0017844).
15, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that the device further comprises the portion of the reflector component forming the at least one aperture is a Lambertian reflective surface.
Referring to the Parkyn et al. reference, Parkyn et al. discloses the device comprising: the portion of the reflector component forming the at least one aperture is a Lambertian reflective surface (paragraph [0006] – light sources; paragraph [0037] – to tailor their emission appropriately, each of the LEDs 30 is combined with a respective miniature intensity-enhancing optical system or beam-shaping optics 32 – the beam-shaping optics 32 comprises a set of four wide-field-of-view Lambertian reflectors 34, a pair of narrow-field-of-view Lambertian reflectors 36, and a beam-shaping lens 38 formed from an optically transmitting medium).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had at least one aperture is a Lambertian reflective surface as disclosed by Parkyn et al. in the device disclosed by Lin in view of Freeman et al. in order to tailor the emission of the light sources appropriately (Parkyn et al.: paragraph [0037]).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Freeman et al. as applied to claim 1 above, and further in view of Uken et al. (U.S. Patent Application Publication 2016/0264054).
Regarding claim 16, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose the device further comprises the reflector component is plastic coated with a metal.
Referring to the Uken et al. reference, Uken et al. discloses the device comprising: the reflector component is plastic coated with a metal (paragraph [0160] – the mirror casing 12 may comprise any suitable mirror casing, and may comprise a plastic or polymeric molded casing or housing – the mirror casing 12 may comprise a metallic finish or high gloss finish or textured finish or the like at least at the forward portion that abuts the rear of the front substrate (or the rear of a prismatic substrate for prismatic mirror applications)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the reflector component be plastic coated with a metal as disclosed by Uken et al. in the device disclosed by Lin in view of Freeman et al. in order to provide suitable material for the reflector component.
Regarding claim 17, Lin in view of Freeman et al. in view of Uken et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the device further comprises the metal contains chromium (Uken et al.: paragraph [0098] – the coating may comprise ruthenium or chromium or aluminum or aluminum alloy materials or the like; paragraph [0160] – the mirror casing 12 may comprise any suitable mirror casing, and may comprise a plastic or polymeric molded casing or housing – the mirror casing 12 may comprise a metallic finish or high gloss finish or textured finish or the like at least at the forward portion that abuts the rear of the front substrate (or the rear .
Regarding claim 18, Lin in view of Freeman et al. in view of Uken et al. discloses all of the limitations as previously discussed with respect to claim 1 including that the device further comprises the plastic is polycyclohexylenedimethylene terephthalate (paragraph [0160] – the mirror casing 12 may comprise any suitable mirror casing, and may comprise a plastic or polymeric molded casing or housing – the mirror casing 12 may comprise a metallic finish or high gloss finish or textured finish or the like at least at the forward portion that abuts the rear of the front substrate (or the rear of a prismatic substrate for prismatic mirror applications)).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Freeman et al. as applied to claim 1 above, and further in view of Stent (U.S. Patent Application Publication 2020/0379460).
Regarding claim 19, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that that device comprising that the device is mounted within a module having a camera.
Referring to the Stent reference, Stent discloses the device comprising: the device is mounted within a module having a camera (Fig. 3; paragraph [0045] – the vehicle 110 may also include a gaze-tracking system 140 for monitoring the state of awareness of a driver 205, as illustratively depicted in Fig. 3 – the gaze-tracking system 140 may be positioned in the vehicle 110 so that a .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included a camera as disclosed by Stent in the device disclosed by Lin in view of Freeman et al. in order to detect the driver’s eye, head, and/or body positions.
Regarding claim 20, Lin in view of Freeman et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose that the device further comprises that the device is a component of a module mounted within a vehicle having an interior, the module being orientated within the vehicle such that a viewing angle of the camera includes a position of an occupant located within the interior of the vehicle.
Referring to the Stent reference, Stent discloses the device comprising: the device is a component of a module mounted within a vehicle having an interior, the module being orientated within the vehicle such that a viewing angle of the camera includes a position of an occupant located within the interior of the vehicle (Fig. 3; paragraph [0045] – the vehicle 110 may also include a gaze-tracking system 140 for monitoring the state of awareness of a driver 205, as illustratively depicted in Fig. 3 – the gaze-tracking system 140 may be positioned in the vehicle 110 so that a camera or detection device (e.g., 138) is configured to capture eye, head, and/or body positions of the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the module mounted within a vehicle having an interior, the module being orientated within the vehicle such that a viewing angle of the camera includes a position of an occupant located within the interior of the vehicle as disclosed by Stent in the device disclosed by Lin in view of Freeman et al. in order to detect the driver’s eye, head, and/or body positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
March 31, 2021